Citation Nr: 0948094	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  08-36 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Southcrest Hospital from February 10, 2007 through February 
11, 2007.

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Southcrest Hospital from February 12, 2007 through February 
13, 2007.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 
1984.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from administrative decisions of the 
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma, which denied the Veteran's claims for entitlement 
to payment or reimbursement of the cost of unauthorized 
medical services provided to the Veteran by Southcrest 
Hospital health providers for two periods: February 10 
through February 11 and February 12, 2007 through February 
13, 2007.  The Veteran disagreed and perfected an appeal.

In October 2009, the Veteran and his representative presented 
testimony in support of his claims at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
copy of the transcript has been associated with the Veteran's 
VAMC medical expense folder. 


FINDINGS OF FACT

1. At the time the Veteran received treatment in February 
2007, service connection was in effect for post-concussion 
syndrome with headache rated as 10 percent disabling.  He did 
not participate in a rehabilitation program.

2.  The Veteran received medical care at Southcrest Hospital 
Emergency Room and Diagnostic Imaging from about 10:18 p.m. 
February 10, 2007, through the early morning of February 11 
2007, for complaints of headaches and neck stiffness.  Spinal 
meningitis was ruled out after a spinal tap and CT scan.

3.  The Veteran received medical care at Southcrest Hospital 
Emergency Room from about 10:38 p.m. on February 12, 2007, to 
about 1:41 a.m. on February 13, 2007, for complaints of 
headaches.  A diagnosis of spinal headaches post-lumbar 
puncture was made.

4.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services at 
Southcrest Hospital.

5.  The evidence reveals that the Veteran was covered by a 
health insurance plan provided by his employer on February 
10, 2007, through February 13, 2007.

6.  The Veteran's medical condition was not emergent on 
February 10, 2007, and VA medical facilities were feasible on 
February 10, 2007.

7.  The Veteran's medical condition was not emergent on 
February 12, 2007, and VA medical facilities were feasible on 
February 12, 2007.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from February 10, 2007 through February 11, 
2007 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123 
(2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from February 12, 2007 through February 13, 
2007 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.123 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for medical costs associated 
with care he received on February 10-11, 2007, and February 
12-13, 2007, at the Southcrest Hospital for complaints of 
severe headache pain and neck stiffness.  The Board will 
first address preliminary matters and then render a decision 
on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed in a letter dated November 2008 that 
VA would make reasonable efforts to obtain relevant evidence, 
including records from private medical entities, employment 
records or government records.  The Veteran was not informed 
what evidence was necessary to substantiate his claim for 
reimbursement.  However, the Board finds that the lack of 
notice prior to the initial unfavorable decision was not 
prejudicial to the Veteran because it is apparent from the 
evidence he submitted or had VA obtain in support of his 
claim, his statements made during the pending claim, and his 
testimony at the October 2009 hearing that he understood what 
evidence was needed.

For example, the record contains the billing and limited 
medical records from Southcrest Hospital on the dates at 
issue; a November 2008 statement of the Veteran in which the 
Veteran explains why he believed his condition was emergent 
and why VA facilities were not feasible at the time he sought 
medical care.  The medical records appear to be the sum total 
of relevant records; the Veteran has not contended that other 
records exist which could support his claim.  The statement 
makes clear that the Veteran had knowledge of the relevant 
issues before the VAMC making the decision.  Combined, the 
Board finds that the lack of prior notice of the evidence 
needed to substantiate his claim was not prejudicial to the 
Veteran.

Moreover, the Board observes that the provisions of the VCAA 
may not apply in cases, such as this, in which the sole issue 
is reimbursement of medical expenses under Chapter 17.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  This is 
because a request for reimbursement is a not claim for a 
benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

For those reasons, the Board finds that the VAMC met its 
duties of notice and assistance to the Veteran.

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Southcrest Hospital from February 10, 2007 through February 
11, 2007.

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Southcrest Hospital from February 12, 2007 through February 
13, 2007.

Because the issues present similar facts and identical law, 
they will be addressed in the same analysis.



Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

        (a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a 
total disability, permanent in nature, 
resulting from a service- connected disability, 
or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program and 
who is medically determined to be in need of 
hospital care or medical services for reasons 
set forth in 38 C.F.R. § 17.47(i) (2008); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  In other words, 
failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility. See Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability. From that point on, no additional care in a non- 
VA facility will be approved for payment by VA. 38 C.F.R. § 
17.121 (2009).

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (as has been discussed above, 38 U.S.C. 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson, supra; compare Johnson, supra.  In 
other words, failure to satisfy any of the criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.



Analysis

By way of background, the Veteran underwent surgical 
procedures performed on his head during service.  He has 
testified that he was told by the Army physician who 
performed the surgery that he would thereafter be 
particularly susceptible to contracting spinal meningitis.  
See hearing transcript at page 13.  He drove himself to 
Southcrest Hospital Emergency Room on February 10, 2007, 
because he thought his headaches were so severe, he thought 
he had contracted meningitis and he thought he was going to 
die.  See hearing transcript at page 4.  Southcrest Hospital 
records show the Veteran was admitted into the emergency room 
at approximately10:18 p.m. complaining of headaches for two 
days and a stiff neck that had lasted for approximately four 
days.  After tests were conducted, including a CT scan and a 
spinal tap performed, the treating physician ruled out spinal 
meningitis.

On February 12, 2007, the Veteran again drove himself to 
Southcrest Hospital and was admitted in the emergency room at 
approximately 10:18 p.m.  Hospital records reveal that after 
examination, the treating physician diagnosed the Veteran's 
condition as headaches due to a lumbar spine puncture; in 
other words, the spinal tap of the previous visit had 
apparently caused headaches.  The Veteran was released at 
about 1:41 a.m. on February 13, 2007.

The Veteran testified that was covered by health insurance 
provided by his employer.  See hearing transcript at page 16.  
Hospital records also indicate he was covered by a health 
insurance plan during the period February 10 through February 
13, 2007.  

The Veteran testified that he went to Southcrest Hospital 
because the VA medical clinic was closed and it was more than 
an hour drive to get to the closest VAMC in Muskogee.  As it 
was, he said that it took him an unduly long time to drive 
himself to Southcrest Hospital because of his condition.  See 
hearing transcript at page 6.  He also testified that he 
vomited during the trips to the hospital on both February 10 
and February 12.  See hearing transcript at page 7.  The 
Board observes that February 10, 2007, was a Saturday.


The VA physician who recommended disapproval of the Veteran's 
claim determined that the February 10-11, 2007, episode was 
unrelated to the Veteran's then service-connected disability; 
a lay person would not perceive the condition as an 
emergency; and the condition did not prevent the Veteran from 
travelling to the nearest VA facility.  Based on those 
findings and the additional finding that the Veteran had 
medical insurance, the VAMC denied the Veteran's claim for 
reimbursement for the February 10-11, 2007, episode.

There is no finding or recommendation by a VA physician in 
the record regarding the Veteran's claim for reimbursement 
for medical care received at Southcrest Hospital on February 
12-13, 2007.  However, for the following reasons, the Board 
finds that such recommendation is not necessary to decide 
this matter.

As noted in the law and regulations section above, the 
evidence must satisfy each and every element of both 38 
U.S.C.A. § 1728 and the Veterans Millennium Healthcare and 
Benefits Act (Millennium Benefits).  With regard to § 1728, 
criteria (a) (1) and (2) require that the emergency care be 
provided for an adjudicated service-connected disability or 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, respectively.  In this case, it has not been 
argued by the Veteran that his headache condition was a 
service-connected condition in February 2007.  Thus, 
criterion (a)(1) is not satisfied.  Additionally, the VA 
physician determined that the headaches he experienced on 
February 10, 2007, were not related to his service-connected 
condition.  There is no evidence to the contrary.  Thus, 
criterion (a)(2) is also not satisfied.  

Finally, the VA physician found that the Veteran's condition 
was not emergent and that a VA facility was reasonably 
available.  The Board agrees; the record states that on 
February 10, 2007, the Veteran reported to the Southcrest 
Emergency Room physician that he had experienced symptoms for 
approximately four days, and headaches for two days.  It 
apparently developed over time, but if, as the Veteran 
testified, he believed he was susceptible to contract 
meningitis, the Board finds it incongruent that he would wait 
until the nearby VA clinic was closed to seek medical 
attention.  Moreover, the February 12 visit was made on a 
Monday evening.  The Veteran has not demonstrated why the 
nearby VA medical clinic was not available earlier in the 
day.  Last, the Board also finds the Veteran's credibility is 
lacking when he states that his condition was so dire he 
feared for his life, yet he elected to drive himself for the 
treatment.  In sum, the Board finds that all of the criteria 
of 38 U.S.C.A. § 1728 have not been met.

With regard to the Millennium Act, the Board observes that 
the Veteran's care was provided in an emergency room, 
however, at least as for the February 10 episode, a VA doctor 
has determined that a layman would not have perceived his 
condition as hazardous to life, or that it would have 
presented a serious jeopardy to his health.  The Board again 
notes that the symptoms preceded February 10 by at least two, 
if not four, days, and that a person who is has a perception 
of a life threatening condition would think it is reasonable 
to drive himself to an emergency room.  With regard to the 
February 12 episode, the Board again notes that the Veteran 
waited on a weekday until after the VA medical clinic had 
closed before he attempted to seek medical care.  It is not 
disputed that the Veteran was enrolled in the VA health care 
system at the time and that he is financially liable for the 
costs of the medical treatment incurred in February 2007.  
However, it is also not disputed that the Veteran had 
insurance coverage which covered, at least in-part, the 
medical service provided at Southcrest Hospital.  Finally, 
the conditions were not as a result of a work-related injury 
or accident, and the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  

In sum, the Board finds that the Veteran does not meet the 
criteria of subparagraphs (b), (c), or (g) of the Millennium 
Act.  Because all criteria are not met, the Veteran is not 
entitled to be reimbursed under the Millennium Act.

For the reasons and bases stated above, the Board finds that 
the Veteran is not entitled to payment or reimbursement of 
the cost of unauthorized medical services from February 
10,2007, through February 11, 2007, or February 12, 2007 
through February 13, 2007, under 38 U.S.C.A. § 1728, as 
implemented at 38 C.F.R. §§ 17.120, 17.121.  The Board also 
finds that the Veteran is not entitled to payment or 
reimbursement of the cost of unauthorized medical services 
from February 10, 2007 through February 11, 2007, or February 
12, 2007 through February 11, 2007 under the provisions of 38 
U.S.C.A. § 1725. The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Southcrest Hospital from February 10, 2007, through February 
11, 2007, is denied.

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Southcrest Hospital from February 12, 2007, through February 
13, 2007, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


